777 N.W.2d 167 (2010)
Eric A. BRAVERMAN, Guardian and Conservator of Pamella Jean Smutzki, a Legally Incapacitated Individual, Plaintiff-Appellee,
v.
SENTRY INSURANCE, a Mutual Insurance Company, Dairyland Insurance Company, a subsidiary of Sentry Insurance, and Gary K. Smith Insurance, a sole proprietorship, Defendants-Appellees, and
Auto Owners Insurance Company, Proposed Intervening Defendant-Appellant.
Docket No. 139514. COA No. 291118.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the July 7, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.